                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                  AT CHATTANOOGA

 UNITED STATES OF AMERICA                       )
                                                )       Case No. 1:19-cr-46-1
 v.                                             )
                                                )       Judge Travis R. McDonough
 JERRIOD RAY SIVELS                             )
 also known as “JERRIOD LEE”                    )       Magistrate Judge Susan K. Lee
 also known as “JERRIOD SIVELS-LEE”             )
 also known as “JERRY”                          )
 also known as “LIL JERRY”                      )
 also known as “BRMG JAY”                       )


                                            ORDER


       United States Magistrate Judge Susan K. Lee filed a report and recommendation

recommending that the Court: (1) grant Defendant’s motion to withdraw his not-guilty plea as to

Count One and Count Eighteen of the nineteen-count Superseding Indictment; (2) accept

Defendant’s guilty plea as to Count One and Count Eighteen; (3) adjudicate the Defendant guilty

of Count One and Count Eighteen; (4) defer a decision on whether to accept the plea agreement

until sentencing; and (5) order that Defendant remain in custody until sentencing in this matter

(Doc. 216). Neither party filed a timely objection to the report and recommendation. After

reviewing the record, the Court agrees with Magistrate Judge Lee’s report and recommendation.

Accordingly, the Court ACCEPTS and ADOPTS the magistrate judge’s report and

recommendation (Doc. 216) pursuant to 28 U.S.C. § 636(b)(1) and ORDERS as follows:

       1. Defendant’s motion to withdraw his not-guilty plea as to Count One and Count
          Eighteen of the Superseding Indictment is GRANTED;

       2. Defendant’s plea of guilty to Count One and Count Eighteen is ACCEPTED;

       3. Defendant is hereby ADJUDGED guilty of Count One and Count Eighteen;
4. A decision on whether to accept the plea agreement is DEFERRED until sentencing;
   and

5. Defendant SHALL REMAIN in custody until sentencing in this matter which is
   scheduled to take place on May 15, 2020 at 2:00 p.m. [EASTERN] before the
   undersigned.

SO ORDERED.

                                  /s/Travis R. McDonough
                                  TRAVIS R. MCDONOUGH
                                  UNITED STATES DISTRICT JUDGE




                                     2
